Citation Nr: 0716390	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  96-31 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a musculoskeletal 
disability (other than bicipital tendonitis of the right 
shoulder, degenerative disc disease of the cervical spine, 
and bilateral knee enthesitis), to include as a qualifying 
chronic disability due to service in the Persian Gulf War.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 


INTRODUCTION

The veteran had active duty from November 1976 to May 1995, 
with service in the Southwest Asia theatre of operations from 
January 5, 1991 to February 26, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The claims folder was subsequently transferred 
to the RO in Atlanta, Georgia.  The case returns to the Board 
following remands to the RO in September 1999, August 2002, 
April 2003, December 2004, and November 2005.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in January 2003.  A 
transcript of that hearing has been associated with the 
claims folder.  


FINDING OF FACT

The evidence of record does not show objective indications of 
chronic disability resulting from undiagnosed illness 
manifested by a musculoskeletal disability, other than 
disability already service connected.


CONCLUSION OF LAW

Service connection for a musculoskeletal disability (other 
than bicipital tendonitis of the right shoulder, degenerative 
disc disease of the cervical spine, and bilateral knee 
enthesitis) as due to undiagnosed illness is not established.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d).

In addition, the law provides for compensation for Persian 
Gulf veterans suffering from a chronic disability resulting 
from an undiagnosed illness that became manifest during 
active duty in the Southwest Asia theater of operations or 
became manifest to a compensable degree within the prescribed 
presumptive period.  38 U.S.C.A. § 1117 (West 2002).  

Regulations clarify that a veteran of the Persian Gulf war 
must exhibit objective indications of a chronic disability 
resulting from an undiagnosed illness or combination of 
illnesses manifested by one or more signs or symptoms.  38 
C.F.R. § 3.317(a)(1); see also 38 U.S.C. § 1117 (providing 
compensation for a medically unexplained chronic multisymptom 
illness defined by a cluster of signs or symptoms, i.e., 
chronic fatigue syndrome, fibromyalgia, irritable bowel 
syndrome, and any illness determined by regulation to warrant 
presumptive service connection).  The disability must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory test.  38 C.F.R. § 
3.317(a)(1)(i) and (ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  A disability is considered "chronic" 
if it has existed for six months or more or if the disability 
exhibits intermittent episodes of improvement and worsening 
over a six-month period.  38 C.F.R. § 3.317(a)(3).  Signs or 
symptoms which may be manifestations of an undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the upper or lower 
respiratory system, sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 U.S.C.A. § 
3.317(b); see also 38 U.S.C. § 1117(g).  

Finally, the claimed chronic disability must have been 
manifest during active service in the Southwest Asia theater 
of operations or manifest to a compensable degree by December 
31, 2006.  38 C.F.R. § 3.317(a)(1)(i) and (ii).     

Compensation is not payable if there is affirmative evidence 
that 1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Here, the veteran seeks service connection for a 
musculoskeletal disability.  The veteran originally claimed 
this disability included problems with her neck, back, 
shoulders, wrists, knees, and ankles.  The veteran's service 
medical records from 1994 indicate she was diagnosed with 
bicipital tendonitis after complaining of shoulder pain.  As 
such, the RO granted entitlement to service connection for 
right bicipital tendonitis in a July 1995 rating decision.  
The veteran was afforded a VA joints examination in June 2004 
in which the physician noted the veteran suffered from a 
frozen right shoulder and some limited motion of the cervical 
spine.  As such, the RO granted entitlement to service 
connection for degenerative disc disease of the cervical 
spine in an August 2004 rating decision.  Finally, the 
veteran was afforded a VA bones examination in September 2006 
in which the veteran was diagnosed with overuse syndrome of 
the knees and enthesitis that was at least as likely as not 
related to her military service.  As such, the RO granted 
entitlement to service connection for right knee enthesitis 
and left knee enthesitis in a November 2006 rating decision.   

The veteran asserts that she has joint pain of the wrists, 
hips, and ankles associated with her service in the Persian 
Gulf which remains uncompensated.  Service records show that 
she served in the Southwest Asia theatre of operations from 
January 5, 1991 to February 26, 1991.  Assuming that such 
service satisfies statutory and regulatory requirements for 
Persian Gulf claims, the Board in any event finds that 
additional entitlements to service connection are not 
warranted.  

VA regulation requires that the evidence demonstrate 
objective indications of chronic disability resulting from 
undiagnosed illness and manifested by one or more signs or 
symptoms.  38 C.F.R. § 3.317(a)(1).  Although the veteran's 
subjective complaints of joint pain are among the signs and 
symptoms contemplated by the regulation, the evidence in this 
case does not reflect objective indications of chronic 
disability resulting from undiagnosed illness.  

As discussed above, the veteran has a variety of orthopedic 
complaints that have been specifically addressed as discrete 
claims.  With respect to the general claim for a 
musculoskeletal disorder, review of the record reveals that, 
despite hearing testimony and statements describing wrist, 
hip, and ankle pain, the medical evidence is negative for 
diagnosis or opinion that establishes objective evidence of 
pain related to undiagnosed illness.  

With respect to the veteran's wrist and hand, the September 
2006 VA examiner found that she has a full grip and a full 
range of motion.  There was no synovitis or effusion of any 
small joint in the hand, nor was there any tenderness with 
palpation of the small joints of the hands.  The examination 
was negative for evidence of Tinel's Sign and Phalen's 
Maneuver.  There was no pain, fatigue, weakness, 
incoordination, or additional limitation of motion following 
repetitive use of the hands.  Radiographs taken of the 
veteran's hands were normal, with no evidence of abnormality 
that would suggest an ongoing problem with the hand joints.  
The examiner concluded that there is nothing to suggest that 
the veteran's hand and wrist complaints are related to a 
chronic problem resulting from her period of service.  

With respect to the veteran's back and hips, the September 
2006 VA examiner found that her spine had no tenderness with 
percussion over the vertebral bodies.  The veteran had a full 
range of motion of both her spine and hips.  Schober's test 
to assess the amount of lumbar flexion increased normally 
from 10 centimeters to 15.5 centimeters with forward flexion 
of the spine.  There was no pain, fatigue, weakness, 
incoordination, or additional limitation of motion following 
repetitive use of the lumbar spine and bilateral hips.  
Radiographs of the hips were normal, with a 3 millimeter 
linear exostoses above the superior margin of the right 
acetabulum.  The examiner found that the radiographs revealed 
no evidence of abnormality that would suggest an ongoing 
problem with the hip joint and concluded that there is 
nothing to suggest hat the veteran's hip complaints are 
related to a chronic problem resulting from her period of 
service.  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  The Board observes that the veteran has 
also been diagnosed as having spina bifida occulta at S1.  
However, this disorder is considered a congenital defect not 
subject to service connection.  38 C.F.R. § 3.303(c); Godfrey 
v. Brown, 7 Vet. App. 398, 401 (1995).  Therefore, to the 
extent the veteran seeks service connection for this 
disorder, the claim must be denied for lack of legal merit.  
See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Sabonis v. 
Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995).

With respect to the veteran's ankles, X-rays taken in May 
2004 reveal normal anatomic bone alignment and 
mineralization.  Furthermore, there was no evidence of a 
fracture or dislocation, nor evidence of focal soft tissue 
swelling.  

Finally, service connection on a direct basis cannot be 
established, as there is no competent evidence of a current 
disability.  See Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In summary, the Board cannot conclude that the evidence of 
record is so evenly balanced as to require resolution of 
doubt in the veteran's favor.  Thus, the preponderance of the 
evidence is against service connection for musculoskeletal 
disability (other than bicipital tendonitis of the right 
shoulder, degenerative disc disease of the cervical spine, 
and bilateral knee enthesitis), to include as a qualifying 
chronic disability due to service in the Persian Gulf War, 
and the appeal must be denied.  38 U.S.C.A. § 5107(b).     

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
February 2004, December 2004, November 2005, as well as in 
the July 2004 and December 2006 supplemental statements of 
the case, the RO advised the veteran of the evidence needed 
to substantiate her claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  The November 2005 letter is adequate to satisfy 
VA's duty to notify and was followed by readjudication of his 
claim the following month.  See supplemental statement of the 
case in December 2006.

Although the veteran did not receive specific notice 
informing her to submit all relevant evidence in her 
possession prior to the July 1995 rating decision, Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), the veteran was 
provided such notice by letter dated November 2005 followed 
by readjudication of her claim.  Accordingly, the Board finds 
that the RO has provided all required notice.  38 U.S.C.A. § 
5103(a), 38 C.F.R. §  3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with such 
notice regarding disability rating and effective dates by 
letter dated January 2007 as well as in the December 2006 
supplemental statement of the case.  The Board further finds 
that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, VA treatment records, and multiple 
VA examinations.  See 38 U.S.C.A. § 5103A(d).  The case has 
been remanded on several occasions to develop the claim.  In 
addition, the veteran provided additional medical records as 
well as lay evidence in the form of her own written 
statements and testimony at her January 2003 Board 
videoconference hearing.  As there is no indication of 
outstanding evidence, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.


ORDER

Service connection for a musculoskeletal disability (other 
than disability already service connected), to include as a 
qualifying chronic disability due to service in the Persian 
Gulf War, is denied.  


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


